MATHEWS, Justice.
An appeal was prosecuted in this cause from a peremptory writ of mandamus and was regularly set for oral argument for Tuesday, September 7, 1954. Prior to the argument on appeal the appellee filed a motion to dismiss the cause for the reason that all matters contained therein had become moot, and there was attached to the motion a copy of a letter to the Florida State Beverage Department advising the Department that the relator had withdrawn and cancelled the application concerning the liquor license involved.
At the time of oral' argument on the appeal on September 7, 1954, all notice with reference to the motion to dismiss the appeal was waived and the parties proceeded to present and argue the motion to dismiss the appeal.
Upon consideration thereof it is ordered that the motion to dismiss the appeal be and the same is hereby granted, and the peremptory writ from which the appeal was prosecuted be and the same is hereby vacated, ' without passing upon the questions of fact of law involved in said appeal.
ROBERTS, C. J., and TERRELL and SEBRING, JJ., concur.